746 So. 2d 469 (1997)
Joshua T. BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 97-03574.
District Court of Appeal of Florida, Second District.
September 19, 1997.
PER CURIAM.
Joshua T. Baker appeals an order denying his motion to modify or mitigate his sentence pursuant to the 1996 version of Florida Rule of Criminal Procedure 3.800(b). Despite the trial court's representation that he could appeal this order within thirty days, such an order is not appealable. See Lee v. State, 662 So. 2d 731 (Fla. 2d DCA 1995). Accordingly, the appeal is dismissed.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.